SA-TDI PROJECT 23013
WALTER CHARNOFF ART COLLECTION CONDITION REPORTS:

November 27, 2019: (1) crate measuring 69 x 60 x 12” weighing 350 lbs arrived without prior
communication to SA-TDI’s warehouse via a general freight line arranged by Seko Worldwide LLC. The
crate was wrapped in poly sheeting and placed into climate storage in our warehouse until a date to
open was confirmed with Ian T. Hicks.

12/9/19: The crate was opened in the presence of Ian Hicks and Liza Getches and it was discovered that
it contained (82) artworks rather than the (15 – 30) artworks Ian Hicks had initially estimated. Unframed
flatworks of various sizes were packed together in one box. Framed pieces were wrapped individually in
open-backed cardboard slipcases and were additionally protected with a layer of bubble wrap. Each
layer was separated by cardboard interleaves with foam ‘bumpers’ to keep space between individual
slipcases. The two rolled canvases were packed together without an inner support tube with the
paintings rolled inward upon themselves. Upon initial inspections, it was noted that one of the charcoal
pieces had minor transfer possibly due to the fact that the interleaf had been packed directly packed on
top of it.

Over the course of one month, 1/3/19 – 1/31/19 SA-TDI registrar Helen Bradley performed SA-TDI
standard inspections of each piece for the attached condition reports. Each report notes any visible
damage and whether or not a signature is present on the artwork. Each piece in the collection has a
signature present excluding these artworks:

    1.    STG 372-1
    2.    STG 372-3
    3.    STG 372-19
    4.    STG 372-30
    5.    STG 372-31
    6.    STG 372-47
    7.    STG 372-50
    8.    STG 372-52
    9.    STG 372-53
    10.   STG 372-55
    11.   STG 372-57
    12.   STG 372-60
    13.   STG 372-63
    14.   STG 372-69
    15.   STG 372-74
    16.   STG 372-75
    17.   STG 372-76
    18.   STG 372-77
    19.   STG 372-81
For any questions regarding specific reports and condition notes/issues, please contact our registrar,
Helen Bradley.
helen@sa-tdi.com
(303) 291-3906


Sincerely,
Hayley Hooper
Client Services Representative
Ship Art – Terry Dowd, LLC
(303) 291-2906
